ORDER

PER CURIAM.
Eric Hunter appeals the trial court’s judgment overruling his Batson objection to the prosecutor’s peremptory strike of a venireperson.
The ruling of the trial court is based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).